Citation Nr: 1609741	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 1969, from July 1971 to April 1978, and from February 1980 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2014.  A transcript of the hearing is associated with the Veteran's electronic claims file.

In a November 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for prostate cancer.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand in September 2015 requesting that the Court vacate the Board's decision.  In a September 2015 Order, the Court granted the Joint Motion and vacated the November 2014 Board decision.  The Veteran's claim again is before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The above-referenced Joint Motion concluded that the Board erred in finding that VA satisfied its duties to assist when it failed to ensure that VA complied with the prescribed procedures regarding the development of claims related to herbicide exposure in Thailand as enumerated in the VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.q.  Specifically, the Court noted that in light of the Veteran's confirmed service at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand during the Vietnam era and his claim that he was exposed to herbicides during his service in Thailand, VA was required to follow specific, enumerated steps to attempt to verify such exposure. 

Pertinent provisions of the VA Adjudication Manual in use at the time of the original development of the Veteran's claim set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  (The Board recognizes that since the time of the original development of the Veteran's claim the VA Adjudication Manual has been updated.)  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era"; notifying the Veteran appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently uncredible."

The Joint Motion directed that additional development be accomplished.  First, as the Veteran did not serve at the Udorn RTAFB as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter, a copy of the Compensation and Pension Service's Memorandum for the Record should be placed in the Veteran's file in accordance with VA's established procedures.  Then, the Veteran should be asked, in accordance with VA's procedures, "the approximate dates, location, and nature of the alleged exposure" in order to send a request to the JSRRC prior to the JSRRC coordinator making the determination that the Veteran had not been exposed to herbicides in Thailand.  Finally, a determination should be made whether the "Veteran provided sufficient information to permit a search by the JSRRC," and, a request should be sent to the JSRRC for verification of exposure to herbicides in light of the information the Veteran provided.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all required development as indicated by the former M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), to include: (1) placing a copy of the Compensation and Pension Service's Memorandum for the Record in the Veteran's file; (2) asking the Veteran to provide "the approximate dates, location, and nature of the alleged exposure" to herbicides;  (3) making a determination as to whether the "Veteran provided sufficient information to permit a search by the JSRRC"; and (4) referring the case to the JSRRC coordinator or appropriate agency for verification of exposure to herbicides in light of the information the Veteran provides.  All documentation of such efforts and responses, both positive and negative, should be added to the claims file. The RO should also follow any recommendations provided by the JSRRC in obtaining any relevant records from alternate sources.

2.  After conducting any additional development necessary as a result of the foregoing, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




